Hottel, C. J.
This is an appeal from an order of' the Industrial Board of indiana. Appellee has moved to dismiss the appeal on the ground that it was not perfected within thirty days from the date of the final award made by said board.
The record discloses the following facts: On January 22,1917, a hearing of said cause was had “before the full Industrial Board of Indiana,”- and after considering the evidence such full board rendered its finding and made a final order and award which is set out in full. On January 27, 1917, appellant filed its application for review by such full board on the grounds: (1) That said award is not sustained by the evidence; (2) that said award is contrary to law. It appears from an indorsement on the back of said application, as set out in the record, that on February 10, 1917, said cause was taken up for review by such full board, argument was heard thereon, after which said' cause was taken under advisement by such board. Following this, the record shows an entry of date February 19, 1917, in which (we quote from appellant’s brief) “the full board made and entered its finding of facts and ruling of law and its award upon review in the exact language of the original award theretofore entered on the 22nd day of January, 1917.”
The transcript was filed -March 19, 1917. , This record presents the exact question which this court had before it in the case of Kingan & Co. v. *47Buford (1917), 65 Ind. App. 182, 116 N. E. 754, in which it was held that under §60 of the Workmen’s Compensation Act (Acts 1915 p. 392), the right of review in snch cases by the full'board is authorized only in cases where the original hearing and award was by less than the full board. It follows that the original finding and award in this case is the final award of said board, from the date of which the time for perfecting the appeal began to run, and that the appeal not having been perfected within thirty days from such date, it must be and is dismissed.
Note. — Reported in 117 N. E. 265. Workmen’s compensation: review and appeal under act, L. R. A. 1916A 163, 266, 1917D 186.